                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN


In re: Jameelah Ayesha Putman,
                                                           Case No. 19-48648
                                                           Chapter 7
                           Debtor.                         Judge Thomas J. Tucker
____________________________________/

         ORDER DISMISSING CASE FOR FAILURE TO FILE DOCUMENT(S)

       The Debtor has failed to file the following documents in accordance with the Court’s

procedures:

       ☐Application to Pay the Filing Fees in          ☐Schedule G
       Installments                                    ☐Schedule H
       ☐Application to Waive the Filing Fee            ☐Schedule I
       ☐Bankruptcy Petition Cover Sheet                ☐Schedule J
       ☐Bankruptcy Petition Preparer’s Notice,         ☒Schedules A-J
       ☐Certificate of Budget and Credit               ☒Statement of Financial Affairs
       Counseling                                      ☐Statement of Intention
       ☒Chapter 7 Statement of Your Monthly            ☐Statement About Your Social Security
       Income 122A-1                                   Number(s)
       ☐Chapter 7 Means Test Calculation (             ☐Statement of Petition Preparer Pursuant
       ☐Declaration Under Penalty of Perjury           to F.R. Bankr.P 2016(c)
       for Debtor without an Attorney                  ☐2016(b) Statement of Attorney for
       ☒Declaration about an Individual                Debtor(s) Pursuant to F.R.Bankr.P
       Debtor(s) Schedules                             2016(b)
       ☐Schedule A/B                                   ☒Summary of Assets and Liabilities
       ☐Schedule C                                     ☐Initial Statement About an Eviction
       ☐Schedule D                                     Judgment Against You (Form 101A)
       ☐Schedule E/F


       Further, a request for an extension of time was not timely filed ACCORDINGLY,

       IT IS ORDERED that under Fed. R. Bankr. P. 1007, this case is DISMISSED.




    19-48648-tjt   Doc 13     Filed 07/12/19     Entered 07/12/19 16:29:20      Page 1 of 2
Signed on July 12, 2019




   19-48648-tjt   Doc 13   Filed 07/12/19   Entered 07/12/19 16:29:20   Page 2 of 2
